Citation Nr: 9904323	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-01 935	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

The veteran contends that the evaluation assigned for his 
left knee disability should be increased to reflect more 
accurately the severity of his symptomatology.  The Board 
acknowledges the veteran's assertion; however, a review of 
the record reflects that additional action by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in February 1998, the veteran indicated that he had received 
treatment for his knee from Dr. Ward Starrett.  As the claims 
file does not contain records of this treatment, they should 
be secured.  

In June 1997, the veteran underwent a left knee arthroscopy.  
Thereafter, he was seen on four occasions by Dr. Scott 
O'Connor, who referred him for physical therapy.  In the 
beginning of July 1997, a physical therapist indicated that 
the veteran's pain was not decreasing as expected and that 
additional strengthening in the lower extremity was needed.  
According to the veteran, his treatment was discontinued at 
that time due to insurance problems.  In August 1997, less 
than one month later, a VA examination was conducted.  The 
veteran alleges that during the latter part of 1997, his left 
knee pain became unbearable and he began to have swelling.  
In light of the fact that the veteran has not had his left 
knee examined since he discontinued physical therapy and his 
contention that the disability has increased in severity 
since the most recent VA examination, he should be afforded 
another VA examination for the purpose of determining his 
current level of impairment.   

The Board further notes that in his Form 9, the veteran 
stated that his left knee disability prevented him from 
returning to his job as a rail road conductor and that he was 
seeking employment in a position that did not require 
prolonged standing or excessive walking.  The veteran was 
apparently unemployed when this statement was prepared in 
February 1998.  It is not clear whether the veteran is 
alleging that he is unemployable due to his left knee 
disability.  Clarification regarding this matter is needed.  

Finally, the Board notes that in the written argument of 
January 1999, the veteran's representative claimed that a 
temporary total rating is warranted based upon convalescence 
required after the June 1997 arthroscopic surgery.  Although 
records pertaining to the June 1997 surgery and subsequent 
follow up are of record, the RO has not adjudicated the issue 
of entitlement to a temporary total rating for convalescence.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:  


1.  The RO should provide the 
veteran with the appropriate form to 
claim entitlement to a total rating 
based on unemployability due to 
service-connected disability, and 
request that he complete and return 
the form if he is seeking this 
benefit.

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim(s).  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained, to include records of Dr. 
Starrett.

3.  The veteran should also be 
requested to provide evidence, such 
as employment records, documenting 
the impact of his service-connected 
left knee disability on his ability 
to work.  If requested by the 
veteran, the RO should provide any 
indicated assistance.

4.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise  to determine 
the nature and extent of the 
veteran's service-connected left 
knee disability.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
instability, subluxation, 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
physician should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work, to 
include whether it renders the 
veteran unemployable.  The rationale 
for all opinions expressed should be 
explained.  The claims file must be 
made available to the physician for 
proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims file was made.  

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, 
adjudicate the issue of entitlement 
to a temporary total rating for 
convalescence based upon the June 
1997 arthroscopic surgery and 
readjudicate the issue of 
entitlement to an evaluation in 
excess of 10 percent for left knee 
disability.  In evaluating the 
veteran's left knee disability, the 
RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether 
more than one evaluation is in order 
for the veteran's left knee 
disability and whether the case 
should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  If appropriate, the 
RO should also adjudicate the issue 
of entitlement to a total rating 
based on unemployability due to 
service-connected disability.  

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, no 
action is required of the veteran until he is otherwise 
notified.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 6 -


